Case 1:19-cv-01121-ENV-CLP Document 20 Filed 10/16/19 Page 1 of 1 PageID #: 94

                      SAYID AND ASSOCIATES LLP
                      111 John Street           308 Spring Lane (mailing address)
                      New York, NY 10038        Haworth, NJ 07641
                        Tel:(212)262-6188, Efax:(917)463-0890
                            Email: sayidandassocigaoi.com

  October 16,2019


  Magistrate MJ Pollack
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201


 Re: LandStar. Inc. vs. Hubai Chueuan Industry Co.. Ltd. and Madison Stock Transfer Inc.
        19-CV-1121



 Dear Magistrate Pollak:

        This law firm represents the Defendant Hubai Chuguan Industry Co., Ltd. in the above
 referenced lawsuit before your Honor.

        1 would like to personally thank you for the courtesy you have shown to my client.

         As per your order, on October 7,2019,1 contacted Plaintiffs counsel and inquired about
 settling the case and requested dates for the deposition.

        On October 7,2019, Mr. Fleischmann, stated that he would be away until October 23,
 2019 and could I provide dates after that time period.

        On October 11,2019,1 emailed Mr. Fleischmann that my client, Mr. Cong Tang Li was
 agreeable to be deposed on October 3 2019.

        I have not heard from Mr. Fleischmann since my email of October 11,2019.

        Thank you for your consideration.

        Very truly yours,
        M.David Sayid, Esq.

 cc.    Jeffrey Fleischmann, Esq.                   Marshal Schictman, Esq.
        Counsel for Plaintiff LandStar, Inc.        Counsel for Nom. Def. Mad.Stock Transfer
        The Law Office of J. Fleischmann PC         Carle Place, NY 11514
        150 Broadway, Suite 900
        New York, NY 10038




                                                                                                  /S/ Cheryl
                                                                                                  Pollak
